Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and  12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 contains the trademark/trade name Sata® RP4000 1.2.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular spray gun configuration and, accordingly, the identification/description is indefinite.
Claim 12 recites that the method “increases” a coating distinctness of image. However, it is unclear how the distinctness of image is increased as compared to what. For purposes of examination it will be treated that the method produces a coating with distinctness of image. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 8, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al. (US 5,506,325; Swarup) in view of Blette et al. (US 7,032,839; Blette; cited in IDS)
Re Claims 1, 2, 16: Swarup discloses a method  for coating a substrate. Abs. The method comprises applying a clearcoat composition on a substrate via spraying. col.10, ll. 6-15. The thickness of the coating formed is in the range of about 12.7-127 microns. Id. The clear coat is heated and cured. Id. The clear coating is water based having at least 20 wt.% water. col.5, ll.22-33. 
Swarup does not disclose the spray device utilized to apply the composition.
However, Blette discloses a spray gun to apply liquids. Title, Abs. The spray gun propels the liquid away from the outlet while shaping the liquid into a generally conical stream about an axis. col.2, ll. 35-40. The spray gun allows delivering the stream of liquid along its length and facilitate uniform application of the liquid to the surface. col.3, ll. 25-30. 
Fig. 4 (see written descriptions of the parts at col.4-col.6) shows an embodiment of the spray gun tip comprising an air cap (30) with an inner surface; a fluid nozzle (14) having a fluid tip (18). The gun tip comprises air distribution channels for atomizing air (20). An air distribution channel for fan air (26). See also col.4, ll. 58-64. 
As seen in the figure the fluid tip orifice is at the top of a frustum of a conical shape. The figure does not show any obstruction to flow along the external nozzle surface. Lastly, air distribution channel (20) is formed by the space between the air cap inner surface and the external nozzle surface.


    PNG
    media_image1.png
    398
    600
    media_image1.png
    Greyscale

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Swarup and select Blette’s spray gun to apply the clearcoat. Blette’s gun is known as a suitable liquid spray gun which applies uniform liquid to a surface which would be desired in Swarup. 

Re Claim 8: Swarup discloses waterborne compositions that can optionally obtain solvents, implying that no solvent can be used. Abs.; col.5, ll.22-33.

Re Claim 10: Swarup discloses the composition can be a multi-component system. col.8, ll. 66-67.
 
Re Claim 11: See the rejection above over Swarup/Blette. The examiner notes that the clearcoat  has a similar composition as claimed by applicant, (i.e. water based clearcoat with at least 20% water, applied via spraying, and cured) which would result in the claimed property (Dorigon distinction of image greater than compared to the composition applied with a Sata®RP4000 1.2 spray gun). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Swarup/Blette product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Re Claim 12: See the rejection above over Swarup/Blette. The examiner notes that the clearcoat  has a similar composition as claimed by applicant, (i.e. water based clearcoat with at least 20% water, applied via spraying, and cured) which would result in the claimed property (coating distinctness of image). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Swarup/Blette product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
	

Claim(s) 3, 13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al. (Swarup) in view of Blette et al. (Blette), and Lenges et al. (US 2006/0159870; Lenges)
Swarup/Blette discloses the method as shown above. Swarup discloses applying the clear coat to a thickness of 12.7 to 127 microns. col. 10, ll. 6-15. Although Table 1 discloses thicknesses of around 50 microns, it is not explicit if the disclosure is the dry film thickness.
However, Lenges discloses that dry film thickness of clearcoats is in the range of 25-100 microns. [0129]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Swarup and select a dry film thickness in the range of 25-100 microns. Lenges discloses this is a suitable thickness for the clearcoat. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.
Examiner notes that neither Swarup nor Lenges desire bubbles in their coatings as these are considered defects in the art. Given the absence of a discussion of steps taken to reduce bubbles in the coating layer, it will be interpreted that no bubbles have been created.

Re Claim 18: See the rejection above over Swarup/Blette/Lenges. The examiner notes that the clearcoat  has a similar composition as claimed by applicant, (i.e. water based clearcoat with at least 20% water, applied via spraying, and cured) which would result in the claimed property (dried coating layer is free of bubbles). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Swarup/Blette/Lenges product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 

Claim(s) 3, 6, 13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al. (Swarup) in view of Blette et al. (Blette), Lenges et al. (Lenges), and Dattilo (US 2009/0104357; Dattilo)
The combined references Swarup/Blette/Lenges teach the process as shown above. Swarup discloses that a clearcoat is applied over a basecoat. col.2, ll. 22-27.
In the same field of clearcoats, Dattilo discloses that bubble in the clear coat are prevented by applying a basecoat without too much water, and performing drying. [0054]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Swarup and dry the basecoat prior to application of the clearcoat. Dattilo discloses this prevents the formation of bubbles in the clearcoat.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Claim(s) 4, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al. (Swarup) in view of Blette et al. (Blette), Lenges et al. (Lenges), Dattilo (Dattilo), and Luettenberg  (US 2003/0017274; Luettenberg)
	The combined references Swarup/Blette/Lenges/Dattilo disclose the method as shown above. Swarup cures the composition vertically. col.17, ll. 20-30. Sag is reduced or eliminated by utilizing the coating composition. col.17, Table 1. 
Swarup does not explicitly disclose that the coating is performed while the substrate is vertical. However, Luettenberg discloses that the clearcoats can be spray coated in a vertical position. [0056].
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Swarup and spray the substrate in a vertical position. Luettenberg this is a suitable position to coat the substrate with clearcoats. Furthermore, the appearance of the clear coat is satisfactory. [0056].

Claim(s) 5, 7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al. (Swarup) in view of Blette et al. (Blette), and Micheli et al. (US 2012/0187220; Micheli; cited in IDS)
Re Claims 5 and 15: The combined references Swarup/Blette/ disclose the method as shown above. Swarup does not disclose directing atomization of air flow at an angle of about 30-45 degrees relative to the rotation axis of the fluid spray nozzle.
However, Micheli discloses an analogous spray gun configuration an air cap, fluid spray nozzle, with a fluid tip and air distribution channels for atomizing (62) and fan (64) air. See Figs. 3 and 9. The spray nozzle and air cap are capable of directing atomization air flow at an angle of 1 to 65. [0027]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Blette and utilize the configuration of Micheli to control the angle of attach of air to achieve the desired atomizing and spray-shaping air swirl and successful application of the coating on the substrate.

Re Claim 7: Atomization air forms a cone shaped air flow, given as shown below. Fig. 3.  See also Figures 5 and 6 showing the air distribution system from a frontal view. 

    PNG
    media_image2.png
    511
    456
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    330
    319
    media_image3.png
    Greyscale

Re Claim 9: The combined references Swarup/Blette/ disclose the method as shown above. Swarup does not disclose that the composition is applied with an atomizing air pressure to fan air pressure ratio of about 0.5 to 1.0. 
However, Micheli discloses its desire to create swirl in air flow. [0019]. Micheli discloses that the first liquid flow atomizes the liquid and may induce conical or vertical shaped fluid ejection. Id. To counteract this, the second flow is utilized to create a regular spray shape. Id.  The system is adjustable by the user including adjusting air sources, [0020], via air adjustment assembly 34. [0022]. Micheli’s channels for the atomizing air and fan air derive from the same air channel and would have the same pressure (i.e. ratio 1.0). Fig. 2. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Swarup and adjust the flow conditions. Micheli discloses that the conditions of the fluid flow allows adjusting the air distribution channels to obtain the appropriate spray shape. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al. (Swarup) in view of Blette et al. (Blette), and Brown (US 2002/0012769; Brown).
Swarup discloses the method as shown above but does not disclose that the composition comprises between 0wt.% and less than 10wt.% organic solvent.
However, Brown discloses that in waterborne systems, it is known to utilize clear coating compositions that are free of organic solvents, or may contain coalescing solvents.
The determination of optimum or workable ranges of the organic solvent in the waterborne composition to achieve  polymer coalescing would have been characterized by routine experimentation. See MPEP 2144.05 IIB
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Swarup and select a waterborne system with no solvents. Brown discloses it is known in the art to apply clear coats free of organic solvents.  
Alternatively, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Swarup and optimize the amount of organic solvent to improve the coating by optimizing coalescing of the polymers.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712